7 N.Y.2d 795 (1959)
In the Matter of James L. Dowsey et al., Respondents,
v.
State Liquor Authority, Appellant.
Court of Appeals of the State of New York.
Argued October 13, 1959.
Decided November 25, 1959.
Emanuel D. Black, Hyman Amsel and John J. Hyland for appellant.
C. Walter Randall for petitioners-respondents.
Concur: Chief Judge CONWAY and Judges DESMOND, FULD, FROESSEL, VAN VOORHIS and BURKE; Judge DYE dissents and votes to reverse upon the ground that the court may not substitute its judgment for that of the Authority (Matter of Glintenkamp v. O'Connell, 296 N.Y. 806).
Order affirmed, without costs; no opinion.